Citation Nr: 1738270	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left wrist arthritis, to include as secondary to service-connected left scaphoid fracture.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), an anxiety disorder not otherwise specified, and alcohol dependence.

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability, to include PTSD, an anxiety disorder not otherwise specified, and alcohol dependence.

4.  Entitlement to an increased compensable evaluation for service-connected left scaphoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979, and from October 1980 to May 1982. 

This matter comes to the Board of Veterans'Appeals (Board) from a rating decision dated in August 2012 by the Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A copy of the transcript is of record and has been reviewed accordingly.

The evidence shows that the Veteran has claimed or been diagnosed with multiple psychiatric disorders, including alcohol dependence, substance induced mood disorder, and anxiety.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to an increased compensable evaluation for service-connected left scaphoid fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran has a current diagnosis of arthritis in his left wrist.

2.  The probative medical evidence of record reveals that the Veteran has been diagnosed with alcohol dependence and various other psychiatric disorders based solely upon such alcohol dependence, which was the result of the Veteran's willful misconduct beginning in military service.  

3.  There is no probative indication of any valid stressor events or PTSD to account for the development of the Veteran's alcohol dependence.

3.  The probative medical evidence of record reveals that, while the Veteran has a current diagnosis of essential hypertension, there are no findings of any in-service events, injuries, or disease as well as no service-connected disabilities upon which an etiological relationship can be made.


CONCLUSIONS OF LAW

1.  Left wrist arthritis was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  An acquired psychiatric disability, to include PTSD, an anxiety disorder not otherwise specified, and alcohol dependence, was not incurred in service.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).

As a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, [for claims filed after October 31, 1990], the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301 (c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125 (a) (2016), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that recent amendments to 38 C.F.R. § 3.384  and § 4.125 regarding psychoses are not applicable in this case, as the case was certified to the Board prior to August 4, 2014.  These amendments replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 80 Fed. Reg. 14,308-14,309  (Mar. 19, 2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b).  Psychoses are listed in C.F.R. § 3.309 (a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159 (a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310   (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154 (a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the medical evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder.  He has received various psychiatric diagnoses over the years, including alcohol dependence, anxiety, and alcohol induced mood disorder, among others.

Consequently, the determinative issue is whether or not the current psychiatric disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Analysis

Arthritis

The Veteran contends that he currently suffers from arthritis that is the result of his in-service left scaphoid fracture.

A review of the Veteran's service treatment records fails to reveal any discussion of complaints or diagnosis of arthritis. The record is also silent for any discussion of complaints or diagnosis of arthritis within one year of leaving military service.

A review of the Veteran's post-service outpatient treatment records fails to reveal any discussion of complaints or diagnosis of arthritis.  Only pain and loss of motion have been noted, but x-ray evidence has not yielded any degenerative findings.

The Veteran has been provided with VA examinations in June 2012 and January 2015.  At both examinations, upon a review of the claims file, subjective interview, and objective testing, to include x-rays, the VA examiners were unable to identify any arthritis of the left wrist.

Having reviewed the complete record, the Board finds that service connection for arthritis of the left wrist is not warranted, as there is no evidence of any current arthritis for VA compensation purposes.  Specifically, as reflected in the 2012 and 2015 VA examinations and prior treatment records, to include the provision of x-rays, there is no current evidence of any degenerative changes in the Veteran's left wrist.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran in this case has not submitted any competent medical evidence contrary to the examination findings cited above.  In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225. 

Because the Veteran does not have arthritis for VA purposes, he does not meet the requisite first element of his service connection claim.  His claim fails on this basis and as such there is no duty to get a medical nexus opinion since he is found to not have current arthritis for VA purposes.

Based on the foregoing reasons and bases, service connection for arthritis of the left wrist is not warranted. 




Acquired Psychiatric Disability

The Veteran contends that he currently suffers from an acquired psychiatric disability, variously claimed as PTSD, anxiety disorder not otherwise specified, and alcohol dependence, that is the result of his military service.  In this regard, the Veteran has indicated that he suffered numerous stressors related to his military occupational specialty (MOS) as a Fire Protection Specialist.  The Veteran has related that his duties led him to engage planes at his air base in emergency situations and, [despite the fact that the Vietnam War had ended], that he was traumatized by seeing returning service members, prisoners of war, and wounded disembarking from aircraft.

A review of the Veteran's service personnel records reflects that he did serve as a Fire Protection Specialist for an airfield.  However, there is no documentation regarding his responding to aircraft emergencies, or whether service members, prisoners of war, and wounded were present at his particular airbase.

A review of the Veteran's service treatment records reveals that the Veteran was seen by mental health services for a complaint of severe intoxication and suicidal ideation.  The Veteran was assessed and diagnosed with alcohol abuse.  There were no other psychiatric diagnoses provided and the Veteran was discharged from service shortly thereafter.

Although the Veteran indicated that he was treated more extensively for a psychiatric disability at Great Lakes Naval Base in the 1980s, the RO determined that no such records were available after taking the necessary steps to locate and obtain such records.

A review of the Veteran's post-service outpatient treatment records reveals that he has had an extensive history of treatment for alcohol abuse and related symptoms and disorders since leaving military service.  The Veteran has participated in alcohol rehabilitation programs on a number of occasions and has been variously diagnosed with alcohol dependence with related depression, anxiety, and alcohol induced mood disorder.  There have been no findings of any psychiatric diagnoses other than the aforementioned, to include PTSD.  

The Veteran was provided with a VA examination in June 2012.  Upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with alcohol dependence.  No other psychiatric disabilities were identified.  The Veteran indicated that he first began to have a problem with alcohol dependence after his wife left him in the 1980s.  The Veteran has not received outpatient treatment for any psychiatric disorder other than alcohol treatment.  Although the Veteran told the VA examiner that he only began drinking in military service due to his stressors, a review of the Veteran's prior alcohol treatment records revealed that he has consistently claimed to have had a drinking problem since age 14, as well as admitted problems with abusing other substances.  Despite the Veteran's alleged stressors, the VA examiner found that the Veteran's symptom profile, which included only chronic sleep impairment and a long history of alcohol abuse, only met the criteria for a diagnosis of alcohol dependence.  There were no symptoms upon which to base another psychiatric diagnosis, to include PTSD.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As noted above, service treatment records are entirely negative for complaints or treatment of a psychiatric disorder, other than alcohol abuse.  Although the Veteran has claimed that his alcohol abuse was actually a coping mechanism for dealing with psychiatric symptoms caused by his alleged in-service stressors, the mental health professionals that evaluated the Veteran at that time did not find any other basis for the Veteran's over-consumption of alcohol, other than dependence.  This alcohol dependence is also supported by the Veteran's own statements to treatment providers in later years within the context of treatment for alcohol dependence, in which he provided that he had started drinking regularly at age 14, many years before entering military service.  As such, this strongly suggests that the Veteran had developed his alcohol dependence by the time he entered military service and was merely acting on that dependency rather than any alleged response to stressors.

Additionally, the fact that the Veteran has been internally inconsistent in his description of his problems with alcohol lead to a finding of lower probative value for his statements that he drank as a coping mechanism for psychiatric symptoms caused by in-service stressors.  While the Veteran has regularly told his treatment providers that his alcohol problems have been long-standing and has failed to mention the alleged relationship to his in-service stressors for the purposes of treatment, he has told his VA examiner a contrary account that he only began drinking in response to his military stressors.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond, 12 Vet. App. At 341 (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Evidence weighing against the claim includes the following: the fact that service treatment records are negative for treatment or diagnosis of a psychiatric disorder other than alcohol abuse, the fact that a psychiatric disorder other than alcohol abuse or related pathologies has never been diagnosed, and the June 2012 VA medical opinion.

Evidence weighing in favor of the claim includes the Veteran statements that his drinking began as a response to in-service stressors, his MOS which would have been consistent with his claimed duties of handling aircraft emergency situations, and the fact that he was ultimately discharged because of difficulties related to his alcohol abuse.  However, apart from the Veteran's statements and the circumstances of his service, there has been no other probative medical evidence supporting the contention that the Veteran has an acquired psychiatric disability, other than alcohol dependence due to his own willful misuse, or that such alcohol dependence was the result of any in-service psychiatric disabilities or stressors.

The Veteran's statements and circumstances alone do not provide probative evidence of the contention that the Veteran has an acquired psychiatric disability, other than alcohol dependence due to his own willful misuse, or that such alcohol dependence was the result of any in-service psychiatric disabilities or stressors.  As discussed above, the Veteran himself has given varying reports as to the date of onset of his alcohol consumption and dependence, which reduces the credibility of his statements.  This is particularly so in light of the fact that the Veteran has only varied his accounts to the people who are responsible for evaluating his entitlement to disability benefits.  Furthermore, he was psychiatrically evaluated at the time of his in-service alcohol abuse and it is reasonable to find that, had the Veteran actually been suffering from a different psychiatric pathology, such would have been noted.  The service treatment records are more probative than the Veteran's far more recent contentions as to the matter of whether he only drank in response to in-service psychiatric symptoms and stressors.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact). Therefore, the Veteran's statements are also not supported by and inconsistent with the contemporaneous medical record.   As such, the Board finds that his assertions of alcohol abuse as a response to in-service psychiatric symptoms and stressors are not credible. 

The Board finds that the service treatment records, post-service outpatient treatment for alcohol abuse, and June 2012 VA medical opinion, however, constitute probative evidence against the Veteran's claim.  In particular, the 2012 VA medical opinion was based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez, 22 Vet. App. At 295; Green v. Derwinski, 1 Vet. App. 121 (1991).  The June 2012 VA examiner's opinion that the Veteran only suffers from longstanding alcohol abuse that was the result of the Veteran's own willful misconduct is further supported by the objective and unbiased findings of the service treatment records and post-service outpatient treatment for alcohol abuse.

The weight of the competent and credible evidence relates the Veteran's psychiatric symptomatology exclusively to alcohol dependency which, if occurred during service, would constitute willful misconduct in service, so may not be considered an in-service injury or disease for disability compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9.

The weight of the probative evidence of record does not link the current diagnosis of alcohol dependence to service, but rather to the Veteran's own willful misconduct.  Moreover, the weight of the competent and credible evidence shows that a psychosis was not manifested to a compensable degree within the first post-service year, as the Veteran has never been diagnosed with such.

To the extent that the Veteran himself contends that he has a current psychiatric disorder that was first manifested during service or the first post-service year, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his psychiatric disorder is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).

Hypertension

The Veteran contends that his currently diagnosed essential hypertension is related to military service.  In this regard, the Veteran has specifically attributed his hypertension to his acquired psychiatric disability, which he indicates began during military service.

A review of the Veteran's service treatment records shows them without any discussion of complaints or diagnosis of hypertension. The record is also silent for any discussion of complaints or diagnosis of hypertension within one year of leaving military service.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran has a current diagnosis of essential hypertension.  However, there have been no etiological opinions provided attributing such condition to the Veteran's military service.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with essential hypertension as shown in the Veteran's outpatient treatment records.  However, the record is without any showing of an in-service event, injury, or disease upon which to base service connection on a direct basis.  Rather, the medical record appears to show that the Veteran's hypertension was merely essential, in that it developed without any identifiable cause.  

Additionally, the record is absent of a showing of any service-connected disability upon which to base service connection on a secondary basis, as the Veteran's acquired psychiatric disability, which the Veteran has claimed caused his hypertension, has not been found to be service-connection.  As such, the claim for secondary service connection is rendered moot and no further discussion of secondary service connection shall ensue.

In regard to direct service connection, the Board notes that the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with hypertension during military service.

The Veteran's medical histories provided in the service treatment records show that he sought treatment on multiple occasions for right hand injury, left hand injury, facial injury, a right knee injury, foot blisters, toe injuries, athletes feet, right ear injury, a left elbow injury, a viral syndrome, wrist injury, blood in urine, warts on the feet, a rash on the inner arm, colds, a chest nodule, complaints of chest pain diagnosed as heart burn, sour stomach, crabs, and alcohol abuse.  However, there was no discussion of any complaints of high blood pressure or diagnosis of hypertension.  The Board finds that the currently diagnosed hypertension, if present, would have ordinarily been recorded in the medical records in some manner, if such had onset in military service.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, hypertension is not.  It is appropriate to assume in these circumstances that hypertension would be recorded in the service treatment records, if present.  Therefore, the absence of documented hypertension makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011); see also Kahana, 24 Vet. App. at 440.

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza, 7 Vet. App. at 511.  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  The credible evidence does not establish an in-service hypertension.  In the absence of credible evidence of an in-service disease or injury, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service injury or disease.

Therefore, due to the lack of a substantiated in-service injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for hypertension is denied. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for left wrist arthritis, to include as secondary to service-connected left scaphoid fracture is denied.

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), an anxiety disorder not otherwise specified, and alcohol dependence is denied.

Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability, to include PTSD, an anxiety disorder not otherwise specified, and alcohol dependence is denied.

REMAND

The Board observes that in an opinion issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

Here, the Veteran's VA examinations for his left wrist have conducted range of motion testing, but have not provided such in line with the directives of Correia.  Accordingly, the Board finds that the Veteran must be scheduled for a new VA examination for his left wrist in order to administer the proper objective testing.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's left wrist disability.

2. Thereafter, the Veteran should be scheduled for a VA examination of his left wrist disability with an appropriate person to evaluate the severity of the Veteran's condition.  The claims file should be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged.  If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done.  A complete rationale for all opinions must be provided.

3. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


